Citation Nr: 1432226	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-50 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder arthritis.

2.  Entitlement to service connection for left hip arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's left shoulder arthritis is related to any incident of his active duty military service.

2.  The most probative evidence weighs against a finding that the Veteran's left hip arthritis is related to any incident of his active duty military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for left hip arthritis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a March 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In March 2009, the Veteran was afforded a VA examination to assess the nature and etiology of his left shoulder and left hip conditions.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.




II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for left shoulder and left hip arthritis.  He contends that he injured himself during active duty service and has had left shoulder and left hip problems since service.

The Veteran's July 1965 pre-induction examination reflects normal clinical findings for his upper extremities, lower extremities, spine and other musculoskeletal systems.  No shoulder or hip condition was noted upon entry into service.  

An October 1967 service treatment record notes the Veteran's complaints of pain in his left shoulder and back.  He was assigned to light duty for five days.  In April 1968, the Veteran sustained a fragmentation wound to his left thigh from friendly forces while in a combat zone.  He was cleaned and dressed, provided a tetanus shot and assigned to duty.  An April 1969 separation examination report reflects that the Veteran had normal clinical findings for his upper extremities, lower extremities, spine and other musculoskeletal systems. 

Post-service VA treatment records included in the claims folder do not reflect that the Veteran has ever sought treatment for either his left shoulder or left hip.

In March 2009, the Veteran underwent a VA joints examination where he stated he had a shoulder injury three times in Vietnam, but was unsure of the details of the injuries while in service.  He reported experiencing minor pain over the years but did not go to his provider.  His pain now involves using his shoulder to do overhead work.  As for the Veteran's left hip, the Veteran stated that his left hip was injured during the same three incidents in service, which were each explosions.  He reported having constant daily left hip pain.  X-ray findings of the left shoulder noted an impression of acromioclavicular (AC) arthropathy, degenerative changes at greater tuberosity may be seen in rotator cuff disease.  X-ray findings of the left hip showed minimal osteoarthritis change with a sclerotic lesion in the left ischial ramus of uncertain etiology.  The examiner diagnosed the Veteran with left shoulder chronic strain and left hip minimal osteoarthritis.    

The VA examiner opined that it was less likely than not that the Veteran's currently diagnosed left shoulder or left hip conditions were related to service.  Rather, the examiner stated that it was more likely than not that the conditions were related to age and being overweight.  Further, the examiner noted that the Veteran's service records did not show any abnormality in his spine or musculoskeletal problems on his separation examination.

The Board finds the March 2009 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his left shoulder and left hip disabilities, and provided a sufficient rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of either the Veteran's left shoulder or left hip conditions.

The Board finds that service connection for the Veteran's left shoulder and left hip conditions is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that either of the Veteran's conditions arose during active service.  There is also no evidence revealing that either condition arose during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis for either the left shoulder or left hip.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current left shoulder and left hip disabilities are related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for left shoulder and left hip disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left shoulder arthritis is denied.

Entitlement to service connection for left hip arthritis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


